Title: From George Washington to Thomas Jefferson, 22 July 1780
From: Washington, George
To: Jefferson, Thomas


					
						sir
						Head Qrs July the 22d 1780
					
					Since I had the honor of writing to Your Excellency on the 18th I have received a Letter form Genl Muhlenberg of the 11th inclosing a List of Sundry Officers (named below) belonging to Colo. Gist’s Regiment, who were omitted in his former Return—& in consequence in the Arrangement intended for the present of the Drafts, which I forwarded to Your Excellency. These Officers do not properly belong to the Virginia line, but as the present formation of the Drafts is the result of necessity and the service will be benifitted by their having more Officers than those contained in the Arrangement transmitted; and as it will give employm⟨ent⟩ to these Gentlemen—save the Continent at least the expence of employing as many as they amount to—and prevent complaints that would arise on any new appointments in the first instance and the difficulty there would be in disposing of them, whenever the release of the Officers in captivity should make them unnecessary—For these reasons I beg leave to inform your Excellency I have written to Genl Gates or in his absence to Genl Muhlenberg—to incorporate these Officers of Gist’s with the Others for the present, or to divide the Drafts into another Regiment as may appear most eligible from

a view of all circumstances and the number of Men actually collected and place them in it. I have the Honor to be with very great respect & Esteem yr Excellency’s Most Obedt st
				